El Juez Asociado Sr. HerNÁNdez
emitió la opinion del tribunal.
*273En 18 de febrero último, Don Gorgonio de Bolívar, por me-dio del Letrado Don Jacinto Texidor, acudió á esta Corte Su-prema en demanda de auto de certiorari, qne había de diri-girse al juez de la Sección Ia. de la Corte de Distrito de San Juan para qne remitiera copia certificada de todos los antos y diligencias decretadas ó realizadas con motivo del asegura-miento de sentencia en el pleito seguido ante la misma corte de distrito por sucesión de Eudaldo J. Iglesias contra Gor-gonio de Bolívar sobre cobro de pesos por arrendamientos,, procediendo este tribunal, después de recibida tal certificación,, á revisar lo actuado y á dictar la resolución procedente en derecho, que es la de declarar sin efecto ú ordenar que se declare sin efecto por la corte de San Juan, la orden que dictó en 10 de julio del año próximo pasado, en cuanto al embargo de un crédito hipotecario perteneciente á Don Gorgonio de Bolívar.
Librado el auto de certiorari solicitado, fué elevada á esta corte copia certificada dé las actuaciones relativas al asegu-ramiento de sentencia en el pleito ya mencionado, .y de dichas actuaciones aparece:
1°. Que por resolución de primero de marzo de 1905 la Corte de Distrito de San Juan, á instancia de la Sucesión de Eudaldo J. Iglesias, decretó el aseguramiento de la sentencia que recayera en el pleito iniciado por aquella Sucesión contra Gorgonio de Bolívar sobre cobro de arrendamiento, orde-nando al efecto se embargaran bienes de la propiedad del demandado por valor de cinco mil pesos.
2o. Que en cumplimiento de la resolución expresada, el marshal de la Corte de Distrito de San Juan trabó embargo en una finca urbana de la propiedad de Bolívar hasta la suma de dos mil dollars, en otra finca rústica del mismo Bolívar hasta la cantidad de quinientos dollars, y en un crédito hipo-tecario de veinte mil pesos provinciales, que por escritura pública dé 18 de agosto de 1897, había constituido Don Jaime Tila Canales á favor de Don Gorgonio de Bolívar, limitándose el embargo de ese crédito á la cantidad de mil quinientos *274dollars; habiéndose embargado, además, los alquileres de tres casas del demandado.
3o. Qne Don Gorgonio de Bolívar solicitó de la corte de San Juan dejara sin efecto la orden de embargo, y dicha corte, por resolución de 29 de mayo de 1905, la confirmó, pero dis-poniendo se alzara inmediatamente el embargo hecho en los alquileres de las casas del demandado, y se trabara en su lugar sobre otros bienes del mismo por la cantidad que quedaba pendiente de asegurar.
4o. Que recaída sentencia en el juicio en sentido condena-torio contra Bolívar, interpuso éste recurso de apelación, y pendiente tal recurso de resolución ante esta Corte Suprema, la representación de la Sucesión de Eudaldo J. Iglesias pre-sentó moción al juez de la Sección Ia. de la Corte de Distrito de San Juan en 18 de junio de 1906, para que dictara una orden en su despacho, modificando el aseguramiento de la sen-tencia, á cuya moción recayó providencia en 10 de julio si-guiente, disponien-do que el crédito hipotecario constituido en escritura pública de 18 de agosto de 1897 por Jaime Tila á favor de Gorgonio de Bolívar respondiera de todas las canti-dades principales reclamadas en el juicio, que se trabara embargo complementario por intereses caídos y por caer y costas devengadas y por devengar sobre otros bienes libres del deudor, y que se alzaran por el marshal los embargos anteriores.
5°. Que esa resolución de 10 de julio de 1906 fué impug-nada por Gorgonio de Bolívar, bajo el fundamento de que el juez de distrito de San Juan carecía de jurisdicción para dic-tarla, habiendo dicho juez desestimado la impugnación en resolución de veinte y seis del propio julio, por entender que las medidas provisionales sobre aseguramiento de sentencia no eran objeto de la sentencia dictada en el pleito, sin que, por tanto, estuvieran sujetas á la decisión de esta Corte Suprema.
Expuestos como quedan los procedimientos seguidos por la Corte de Distrito de San Juan, con motivo del asegura-miento de la sentencia en el pleito de Sucesión de Eudaldo *275Iglesias contra Gorgonio de Bolivar, tócanos ahora examinar si están ele acuerdo con las prescripciones de la ley aplicable al caso.
La ley para asegurar la efectividad de sentencias, apro-bada en primero de marzo de 1902, establece en su sección 3a. que ningún aseguramiento de sentencia podrá decretarse sin la presentación de la correspondiente demanda, de lo cual se deduce que desde la iniciación del pleito puede solicitarse y decretarse el aseguramiento de sentencia; y aunque la citada ley no fija expresamente el tiempo durante el cual puede pe-dirse, después de presentada la demanda el aseguramiento de sentencia, como en su sección 14a. ordena que toda resolución del tribunal sobre las pretensiones que por cualquiera de las partes se dedujeren en el curso del juicio con relación al asegu-ramiento de sentencia, será ejecutoria, desde luego, pudiendo consignarse por la parte agraviada la oportuna protesta, á los efectos del recurso que la Ley de Procedimientos les concede contra la sentencia definitiva, lógico es deducir que des-pués de interpuesto dicho recurso, como ha sucedido en'el caso de autos, no cabe pedir y decretar el aseguramiento de sentencia ó la modificación del aseguramiento ya decretado. Si se admitiera que la corte inferior, después de apelada mía, sentencia y mientras la apelación está pendiente dictara medi-das relativas á su aseguramiento, sería ociosa la protesta que se consignara sobre esas medidas á los efectos de un recurso anteriormente interpuesto.
La ley de la Asamblea Legislativa aprobada en 12 de marzo de 1903, bajo el rubro “Ley para enmendar la ley titulada “Ley sobre efectividad de sentencias, aprobada en marzo 1°. de 1902, ’ ’ vino á desvanecer, toda duda que pudiera ocurrir sobre el tiempo hábil para pedir el aseguramiento de sen-tencia, pues su sección Ia. dispone en términos claros y pre-cisos que la solicitud de aseguramiento podrá presentarse con la demanda ó luego de interpuesta, en cualquier período del juicio antes de sentencia final; y usamos ese calificativo de final y no el de firme que se emplea en el texto español de la *276ley, porque aquél es el que verdaderamente corresponde á la traducción correcta del testo Inglés. - Los conceptos de sen-tencia firme y de sentencia final son enteramente distintos en el lenguaje jurídico, pues contra la sentencia firme no cabe recurso de apelación, mientras que contra la sentencia final procede dicho recurso en los casos establecidos por la ley. Según el artículo. 188 del Código de Enjuiciamiento Civil, en su texto inglés, un juicio ó sentencia es la final decisión de los derechos de las partes en un pleito ó procedimiento, y según el artículo 295 puede establecerse apelación de una corte de dis-trito para ante la Corte Suprema de un juicio ó sentencia final en un pleito ó procedimiento especial comenzado'en la corte que la hubiere dictado. En ninguno de dichos artículos puede traducirse la palabra final inglesa como equivalente á la de firme en español, y de hecho ño se ha dado á aquélla semejante sentido. No vemos la razón porque en la traducción de la ley ya citada de 12 de marzo de 1903, se ha traducido el concepto inglés before final judgment por el antes de sentencia firme. Se cometió en.ello un lamentable error.
Hay otra ley posterior, ó sea la de 8 de marzo de 1905, titulada “Ley para enmendar el artículo 22 del Código de Procedimiento Civil,” la que concede á los jueces de distrito facultad para dictar en sus despachos resoluciones afectantes al procedimiento ó encaminadas á asegurar la efectividad de las sentencias que se soliciten antes de contestar la demanda ó después de contestada, y también en el período de ejecución de sentencia; pero esa ley, ya se considere en su texto literal, ya se tenga en cuenta el fin que la inspiró, no ha 'alterado el precepto que contiene la Sección Ia. de la Ley de 12 de marzo de 1903.
Por las razones expuestas, entendemos que la Corte de Dis-trito de San Juan infringió las leyes de primero de marzo de 1902 y de 10 de marzo de 1903, de que dejamos hecho mérito al dictar la resolución de 10 de julio de 1906, modificando el aseguramiento de sentencia anteriormente ordenado, cuando ya carecía de jurisdicción para ello, por haber dictado sen-*277tencia final en el pleito, la que había sido apelada; y procede en su virtud se declare la nulidad de los procedimientos segui-dos por dicha corte desde que la representación de la Sucesión de Eudaldo J. Iglesias presentó su moción de 18 de junio de 1906,. encaminada 1 obtener aquella resolución.

Resuelto de conformidad.

Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos, Figueras, MacLeary y Wolf. '